           Case 3:18-cv-00240-BSM Document 1 Filed 12/10/18 Page 1 ofUS.
                                                                      6 DISTRICT   FILci ~'f
                                                                              EASnRN DISTRICT A ~ N A




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                          JONESBORO DIVISION

ALLEN SMITH
                                             .3: II·   CV- OP,llj() /.JSP'\
vs.                          NO. CV. _ _ _ _ __

CITY OF POCAHONTAS; KARY STOREY,
Individually and in his official capacity as                                  1~, l t fl-.
the Mayor of Pocahontas; CECIL TACKETT,This case assigned to Di 5t rict Judge~~__;~-
individually and in his Official Capacity as and to Magistrate Judge _ _ _ __,'. JaA~ - -
the Chief of Police of the Pocahontas Police
Department; and JESSE LUFFMAN, Individually,
And in his Official Capacity as a Lieutenant for the
Pocahontas Police Department                                      DEFENDANTS

                                    COMPLAINT

      Comes Plaintiff, Allen Smith, through his attorneys Skarda & Lonidier,

P.L.L.C., and for his Complaint against the Defendants states:

                         PARTIES AND JURISDICTION

      1.      Allen Smith is an individual police officer who formally worked for the

City of Pocahontas Police Department.

      2.      The City of Pocahontas, Arkansas is a public entity located within the

Eastern District of the State of Arkansas.

      3.      Kary Storey is sued in his individual capacity and m his public

capacity as the mayor of the City of Pocahontas.

      4.      Cecil Tackett, is sued in his individual capacity and m his public

capacity as the Chief of Police of the City of Pocahontas.

      5.      Jesse Luffman is sued in his individual capacity and in his public

capacity as a Lieutenant for the Pocahontas Police Department.
           Case 3:18-cv-00240-BSM Document 1 Filed 12/10/18 Page 2 of 6



      6.      Plaintiff brings this action for violations of the Americans with

Disabilities Act as allowed by 42 U.S.C. § 12101 et seq. because he was fired for

what Defendants' perceived to be a disability.

      7.      Smith filed his charge of discrimination with the Equal Employment

Opportunity Commission less than 180 days after being fired from the Pocahontas

Police Department and he received his Right to Sue Letter within ninety days of the

filing of this Complaint. Venue is proper under 28 U.S.C. § 1391 and all actions

were taken under color of law. A copy of Smith's Right to Sue Letter is attached as

Exhibit 1.

                                       FACTS
      8.      On or about December 14, 2017, Allen Smith, Sargent Brian Tilghman,

Corporal Jeremiah Winslow, and Officer Anthony Parten were traveling back from

a training in Little Rock, Arkansas.

      9. The vehicle ran over a piece of debris and causing a loud noise in the

roadway, and Plaintiff became quiet and unresponsive for several minutes until he

began responding again.

      10.     After Smith became responsive again the other officers in the vehicle

asked if he was alright and Smith mentioned that maybe loud noises bothered him

because of his previous military service.

      11.     On 12 January 2018 the Chief of Police Cecil Tackett and Lieutenant

Jesse Luffman told Smith that they had scheduled an evaluation for him with a

Doctor Del R. Thomas. The evaluation took place on 16 January 2018.




                                            2
         Case 3:18-cv-00240-BSM Document 1 Filed 12/10/18 Page 3 of 6



      12.     On 18 January 2018 Dr. Thomas informed Chief Tackett and

Lieutenant Luffman that folks who have Post-Traumatic Stress Disorder ("PTSD")

can work jobs and have no problems, but he was concerned over the length of the

alleged episodes.

      13.     Dr. Thomas stated that the evaluation may not be favorable and

whether Chief Tackett and Lieutenant Luffman were prepared for that.

      14.     On or about 22 or 23 January 2018, Dr. Thomas called Lieutenant

Luffman and said he could not recommend him for certification with a clear

conscience.

      15.     On 24 January 2018 Lieutenant Luffman received the evaluation and

confirmation of evaluation form and Smith was discharged the next day.

      16.     Smith requested his personnel file on 26 January 2018.

      17.     Smith returned his issued equipment on 30 January 2018.

      18.     Smith sought three separate different opinions concerning his alleged

mental condition.

      19.     The first mental evaluation was conducted in April of 2018 by a Doctor

Gilchrest and he was found to not have PTSD.

      20.     A second evaluation was conducted in May of 2018 by the Veteran's

Association. ("VA"). by a doctor named Russell Dixon. The VA informed Smith that

they could not treat him for PTSD because he did not have that mental condition.

      21.     A final mental evaluation was conducted for the purpose of

maintaining his law enforcement certification in June of 2018. Smith successfully




                                          3
         Case 3:18-cv-00240-BSM Document 1 Filed 12/10/18 Page 4 of 6



completed that evaluation, maintained his certification and was hired by the

Randolph County, Arkansas, Sheriffs Office on 3 July 2018.

      22.    All actions of the Defendants were approved by the appropriate

policymakers

      23.    Plaintiff requests punitive damages in this matter.

      24.    Plaintiff pleads for back pay and front pay.

      25.    Plaintiff reserves the right to plead further upon completion of

discovery.

      26.    Plaintiff requests a reasonable attorney's fee.

                                      COUNTI

      27.    Plaintiff, Smith restates each and every foregoing statement as if set

out here word for word.

      28.    Defendants believed that Smith had the impairment of PTSD.

      29.    The Defendants discharged Smith baL·       0
                                                            ·   upon their belief m his

perceived PTSD disability.

      30.    Smith could have performed the essential functions of his job with the

Pocahontas Police Department at the time of his discharge by the Defendants.

      31.    The Defendants' belief concerning Smith perceived disability was both

a motivating and determining factor in the Defendants' decision to terminate his

employment with the Pocahontas Police Department.




                                          4
           Case 3:18-cv-00240-BSM Document 1 Filed 12/10/18 Page 5 of 6



         32.   As a direct and proximate cause of the Defendants' actions, Plaintiff

has suffered damages in the form of severe emotional distress, lost wages, and lost

benefits and has incurred other special damages in amount that exceeds $75,000.00.

         33.   Defendants' actions have violated the Americans with Disabilities Act

and corollary provisions in the Arkansas Civil Rights Act.

                                       COUNT II

         34.   Plaintiff restates the foregoing as if set out word for word herein.

      35.      The City of Pocahontas has violated an implied contract it had with

Smith.

      36.      The City disciplined and terminated Smith for an unlawful reason

when it terminated him based solely on his perceived PTSD disability.

      37.      Despite the prohibition on the types of actions taken by the City of

Pocahontas, the City nevertheless terminated Smith for an unlawful reason.

      38.      As a direct and proximate cause of the Defendants' actions, Plaintiff

has suffered damages in the form of severe emotional distress, lost wages, and lost

benefits and has incurred other special damages in amount that exceeds $75,000.00.

      39.      Plaintiff reserves the right to plead further as discovery requires.

      40.      Plaintiff demands a jury trial.




                                            5
            Case 3:18-cv-00240-BSM Document 1 Filed 12/10/18 Page 6 of 6



          WHEREFORE, Smith prays for appropriate compensatory and punitive

damages against the Defendants, for a trial by jury, for appropriate declaratory and

injunctive relief for a reasonable attorney's fee and costs and for all just and proper

relief.

                                               Respectfully submitted,



                                               By:~ ~
                                                 Abram Skarda Ark. Bar (2014215)
                                                 Skarda & Lonidier, P.L.L.C.
                                                 P.O. Box 6042
                                                 Jonesboro, AR 72403
                                                 Phone: (870) 819-4535
                                                 Fax: (870) 455-0007
                                                 Email: abram@skarda-lonidier.com




                                                  Jonesboro, AR 72403
                                                  Phone: (870) 819-4535
                                                  Fax: (870) 455-0007
                                                  Email: kirk@skarda-lonidier.com




                                           6
